Citation Nr: 0932544	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a lung disorder in the form of pleural plaques 
secondary to asbestos exposure (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for severe chronic obstructive 
pulmonary disease (claimed as asbestosis).  The claims file 
subsequently was transferred to the RO in Houston, Texas.  In 
July 2009, the Veteran and his wife and daughter testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.  A transcript of the 
hearing is of record. 

The issue has been recharacterized as reflected on the cover 
based on the medical evidence of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The record shows that the Veteran was exposed to asbestos in 
service and has pleural plaques as a result of asbestos 
exposure.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder in 
the form of pleural plaques due to asbestos exposure are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

As to claims involving service connection for an asbestos 
related disease, there are no special statutory or regulatory 
provisions.  While there is guidance for adjudicators as to 
asbestos-exposure claims, the law remains clear that there 
must be a diagnosis of the claimed disability.  See Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21 (manual).  
The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre-service and post-service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he was exposed to asbestos during 
his service in the United States Navy in the Korean Conflict 
era.  His DD-Form 214 shows that he served on the USS 
Robinson DD-562 and that his related civilian occupation was 
mess cook.  He testified that when he was first assigned to 
the USS Robinson DD-562 he was in the deck force and painted 
with ship paint.  Later he became a cook.  He stated that the 
ship was built in the 1940's and there was asbestos all over 
the ship.  In his sleeping quarters he slept on the top bunk 
and there were many days when he was out at sea he would get 
up and change his mattress cover because fibers would be 
falling down on the bed stinging him.  He also stated that he 
breathed in asbestos fibers chipping paint.

Based on the Veteran's testimony, which is consistent with 
service records; the type of ship on which he served; and the 
duties he performed, exposure to asbestos is conceded.

The next issue is to determine whether he has any lung 
disorder as a result of the in-service asbestos exposure.  
Chest x-rays were negative during the Veteran's service.

After service, a June 1996 private computed tomography (CT) 
scan of the lungs showed emphysema and multiple pleural 
plaques some of which were calcified and the largest of which 
was anteriorly located on the right.

An April 1997 letter from a private physician notes that the 
Veteran had a clear history of asbestos exposure for which he 
had been followed for many years.  His CT scan report and 
most recent pulmonary function test showed asbestosis 
manifested by calcified pleural plaques and associated with 
physical findings consistent with early pulmonary fibrosis.  
In addition, he had marked obstructive lung disease secondary 
to his 70 pack-per-year smoking history.

An October 1998 private CT scan showed approximately four 
calcified pleural plaques in the right hemithorax; concerns 
were raised of previous asbestos exposure.

In July 1999, a CT scan of the chest showed mild 
emphysematous changes in the lung apices; there was also some 
pleural plaquing including some calcified pleural plaquing.  
Calcified pleural plaques also were noted on a May 2002 CT 
report.

An April 2004 private chronic obstructive pulmonary disease 
consult report notes that the Veteran suffered from asbestos-
related pleural disease.  On his social history, it was noted 
that the Veteran worked in the past as a carpenter, was 
exposed to asbestos while in the Navy, and was an ex-smoker; 
having smoked for a total of 25 years.

An April 2004 private CT report shows marked emphysematous 
changes with relative hyperinflation of the left upper lobe; 
and pleural thickening with calcified pleural plaques 
suggestive of asbestos exposure.

A May 2004 VA medical record notes that the Veteran had a 
primary care initial evaluation and came with no records.  He 
had chronic obstructive pulmonary disease and was on a 
nebulizer with combivent, oxygen as needed, and advair, and 
he had tried azmacort before.  He also had recurrent 
bronchitis the previous month and was on advair disc, and 
systemic steroids with a short course of prednisone.  
Additionally, he stated he was told he had asbestosis.  A 
magnetic resonance imaging (MRI) study of the chest showed a 
worsening condition.  He reportedly had not smoked for 15 
years.

In July 2005, the Veteran's private physician, board 
certified in pulmonary medicine, submitted a letter noting 
that he was a pulmonologist and the Veteran had been a 
patient of his since July 1996.  The Veteran had asbestosis 
manifested by pleural plaquing and scattered areas of 
scarring in the upper and lower lung fields noted on CT scan 
of the chest in April 2004.  In addition, the Veteran 
suffered from advanced chronic obstructive pulmonary disease.  
The physician noted that the diagnosis of asbestosis was 
being questioned and found that the radiological appearance 
of pleural plaquing in the Veteran combined with a history of 
exposure to asbestos in the Navy was irrefutable.  While the 
diagnosis of asbestosis was not mentioned in the office 
visits with the Veteran, this did not mean that the physician 
had decided the diagnosis did not exist.  The Veteran was 
chiefly being treated for chronic obstructive pulmonary 
disease, a diagnosis for which medications had a role; unlike 
in asbestosis, where there is no treatment.  The physician 
agreed that it was difficult to determine what percentage the 
asbestos-related lung disease was causing respiratory 
difficulty but that it would be wrong to refute the diagnosis 
or deny his exposure to asbestos while in the Navy, and thus 
decide that he had no respiratory impairment as a 
consequence.  The physician recommended that the Veteran be 
evaluated by a VA hospital pulmonologist to make a specialist 
determination on the question of asbestos-related disability.

A March 2006 VA examination report shows the Veteran's claims 
file was reviewed including the Veteran's military history.  
After service, the Veteran reportedly worked as a carpenter 
and millwright.  He started smoking tobacco, approximately 
one pack of cigarettes per day, when he was 16 or 17 years of 
age.  He smoked throughout his life and quit approximately 20 
years ago, which would place him over a 50 pack-per-year 
history of smoking.  He quit when he started noticing 
difficulty breathing and shortness of breath.  He reported 
that his lung problems started in 1996 or 1997 but that he 
began noticing shortness of breath 20 years ago, which would 
be in approximately 1986 or 1987.  He reported that as part 
of the local union, they would be routinely checked for 
asbestos and in 1996 or 1997, he was diagnosed with possible 
asbestosis.  Although a letter from the Veteran's private 
physician emphatically insists that the Veteran had 
asbestosis, it was unclear if he had an active disease or 
just exposure.  Chest x-rays were consistent with pleural 
plaques, but according to medical studies, pleural plaques 
only implied exposure, not pulmonary impairment, without 
additional manifestations.  The radiographic diagnosis of 
asbestosis depended on the presence of irregular or linear 
opacities, usually first noted in the lower lung fields and 
spreading into the middle and upper lung fields as the 
disease progressed.  As the chest x-rays had demonstrated, 
this had not been found.  It was also unclear what portion of 
the chronic obstructive pulmonary disease was actually 
asbestos-related versus the history of tobacco use.  The 
examiner additionally noted that if the Veteran did have 
asbestosis, it was worth mentioning that the Veteran's 
brothers had asbestosis, as well.  They worked in similar 
industrial environments; the two brothers worked in the same 
facilities.  The diagnosis was chronic obstructive pulmonary 
disease: not at least as likely as not related to asbestosis; 
and exposure to asbestos: not at least as likely as not 
related to service.

An April 2007 private CT was noted to show multifocal 
bronchiectasis, and pleural thickening and calcified pleural 
plaques consistent with asbestosis.  There were patchy 
infiltrates in both lower lobes and subpleural honeycombing 
predominantly on the right upper lobe consistent with 
fibrosis.

An April 2008 private hospital record notes the Veteran had 
acute respiratory failure and chronic obstructive pulmonary 
disease with acute exacerbation.  It was noted that he had a 
medical history of asbestosis. 
 
A December 2008 VA medical record notes no tobacco use and an 
increasing difficulty with breathing over the last year.

The record shows that the Veteran has pleural plaques in the 
lungs, which has been found to be consistent with asbestos 
exposure.  He also is shown to have been exposed to asbestos 
during his service in the Navy.  The March 2006 VA 
examination report suggests the Veteran might have been 
exposed to asbestos during his post-service occupations, but 
this has not been confirmed by the evidence of record.  
Moreover, even if the Veteran was exposed to asbestos during 
his post-service employment, this does not take away from the 
fact that he also was exposed to asbestos during his service.  
The issue is what type of pulmonary impairment the Veteran 
has as a result of his pleural plaques, considering that he 
also has diagnoses of chronic obstructive pulmonary disease 
and emphysema, both of which have been attributed to the 
Veteran's history of cigarette smoking.  For purposes of this 
decision, however, the Veteran has a diagnosis of a lung 
condition in the form of pleural plaques, which has been 
shown to be related to his in-service exposure to asbestos.  
The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  While the evidence is 
inconsistent as to whether or not the Veteran has asbestosis, 
he still is entitled to service connection for pleural 
plaques and any resulting impairment as a result of his in-
service exposure to asbestos.

Service connection for a lung condition in the form of 
pleural plaques (claimed as asbestosis) is warranted.

The Veteran's service connection claim for a lung condition 
claimed as asbestosis has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 










ORDER

Entitlement to a lung disorder in the form of pleural plaques 
secondary to asbestos exposure (claimed as asbestosis) is 
granted, subject to the rules and payment of monetary 
benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


